******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. TREMAINE S. SMITH
               (AC 33542)
                   Lavine, Bear and Sheldon, Js.
     Argued January 15, 2013—officially released March 18, 2014

   (Appeal from Superior Court, judicial district of
              Waterbury, Prescott, J.)
  Elizabeth M. Inkster, assigned counsel, and Samuel
Greenberg, certified legal intern, for the appellant
(defendant).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Terence D. Mariani, Jr., senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   BEAR, J. The defendant, Tremaine S. Smith, appeals
from the judgment of conviction, rendered after a jury
trial, of attempt to commit robbery in the first degree
in violation of General Statutes §§ 53a-49 (a) (2) and
53a-134 (a) (3). On appeal, the defendant claims that
(1) there was insufficient evidence to convict him of
attempt to commit robbery in the first degree, and (2)
prosecutorial impropriety during final argument
deprived him of his due process right to a fair trial. We
agree that there was insufficient evidence presented to
the jury to convict the defendant of attempt to commit
robbery in the first degree, and accordingly, we reverse
the judgment of the trial court. Because the defendant’s
insufficient evidence claim is dispositive of the present
appeal, we do not address the defendant’s prosecutorial
impropriety claim.
   The following facts that reasonably could have been
considered or found by the jury and procedural history
are relevant to our decision. The defendant and the
female complainant became romantically involved in
April, 2009. The defendant went to prison in August,
2009. In mid to late November, 2009, the defendant in
one mailing sent $294 in cash to the complainant, and
he told her to use the money to hire a lawyer or obtain
a bond for him. The complainant represented to the
defendant in their communications during his incarcer-
ation that she would hire a lawyer or obtain a bond for
him with the money that he had sent to her, but she
did not do so. Instead, she kept the specific bills that
the defendant had sent to her, and at the time of trial
she still had control of most of those bills, other than
those she had returned to him after the incident that
led to his arrest.
  On Sunday, November 29, 2009, the defendant and
the complainant spoke on the telephone. The defendant
was angry that she had not hired a lawyer for him, and
he told her that he would see her upon his release from
prison. She believed that he would be released from
prison on the following Friday, December 4, 2009, based
on what he had told her.
   The defendant, however, was released from prison
on Monday, November 30, 2009. At 5:45 p.m., he called
Shanika Crews, who was approximately five and one-
half months pregnant with the defendant’s son at the
time of the incident. He asked her to meet with him at
a residence on Buckingham Street in Waterbury. After
they had spent some time together with his family there,
he asked to borrow her cell phone, and, shortly there-
after, she drove him to Platt Street in Waterbury, at his
request. The defendant exited the vehicle upon their
arrival at Platt Street and ran down an alley. He returned
to the vehicle ten to fifteen minutes later and told her
that the complainant was not there. Crews then
received a call on her cell phone from an unidentified
caller. She gave the phone to the defendant, and, after
the defendant spoke to the caller, he instructed Crews
to drive him to Aldi’s, a grocery store located near the
Waterbury Plaza shopping center in Waterbury.
   Meanwhile, on that day, the complainant left her
home on North Main Street in Waterbury for a period
of time during the day. She learned from her mother
upon her return that the defendant had called to say
that he had been released from prison and that he was
going to stop by her home. At approximately 7:30 p.m.,
the complainant left her home to get something to eat
at the Subway sandwich shop located in the Waterbury
Plaza. She was accompanied by her brother and a friend.
   The defendant exited the vehicle driven by Crews
when he saw the complainant, her brother, and her
friend walking toward the Waterbury Plaza. The com-
plainant testified that she heard somebody call out her
name as she, her brother, and her friend walked, and
when she looked, she saw the defendant. Both she and
her brother testified that the defendant was talking on
a cell phone as he approached them, and he angrily
said, ‘‘I found this bitch, and I’m gonna fuck her up.’’
The complainant’s friend testified, however, that the
defendant exited the vehicle upon seeing them, hugged
her and the complainant’s brother,1 and began asking
the complainant questions, at least one of which was
about a lawyer. The complainant’s brother testified that
the defendant also asked the complainant ‘‘about some
type of money,’’ as soon as he finished his phone call.
The complainant’s friend further testified that the defen-
dant was ‘‘[c]alm at first . . . .’’
   In contrast, the complainant testified that the defen-
dant was ‘‘mad,’’ and that she started to back away
because she thought he was ‘‘crazy’’ and ‘‘losing it.’’ The
defendant and the complainant then began to engage in
a series of struggles in which they argued, the defendant
grabbed the complainant, and the complainant broke
free and tried to walk away. The complainant testified
that the argument was about the defendant’s desire to
have the complainant go with him in order to get his
money and her refusal to do so. She had intended to
return the money to him, but she told him that ‘‘he
wasn’t getting [the money]’’ because he ‘‘had the knife
and was acting crazy,’’ ‘‘was pulling and grabbing on’’
her, and was ‘‘tripping . . . .’’ She also testified: ‘‘I said
I don’t have the money with me out here. I said the
money is with my sister.’’
  The defendant grabbed the complainant by her hair,
arm, and neck. He had a pocketknife in one of his hands.
There was conflicting testimony about whether the
defendant placed the knife on the complainant or
pointed it at her during this series of struggles. The
complainant testified that the defendant held the knife
to her stomach, while the complainant’s brother testi-
fied that the defendant did not place the knife on or
point the knife at the complainant’s neck or stomach.
The defendant did not say ‘‘give me your money,’’ ‘‘give
me your cell phone because you owe me money,’’ or
‘‘empty out your pockets and let me see how much
money you have’’ during this series of struggles.2 The
complainant’s friend and the complainant’s brother
tried to intervene, but the defendant threatened to kill
them if they did not leave.
   After the complainant broke free of the defendant’s
grasp on her neck, Crews exited her vehicle, grabbed
the complainant by the arm, and told her to get into
the vehicle. The complainant refused, ‘‘freak[ed] out,’’
and told Crews to let her go. While the complainant and
Crews struggled near the car, the defendant approached
them and swore on the life of his unborn son that he
would kill the complainant. Crews released the com-
plainant, and the complainant began to run toward her
house. The defendant, the complainant’s brother, and
the complainant’s friend followed her. The complainant
testified that she ran, while the complainant’s friend
and the complainant’s brother testified that they, the
defendant, and the complainant were all walking fast.
The complainant told her brother to get help, and he
left in order to do so.
   The defendant caught up with the complainant in
front of a flower shop located between Aldi’s and the
complainant’s house. He grabbed the hood of her
sweatshirt and ripped out some of her hair extensions
in the process. An unidentified person pulled up to them
in his vehicle and said that he was going to call the
police. The complainant testified that the car
approached while she and the defendant stood in front
of the flower shop and argued about ‘‘[t]he money.’’
She provided in her written statement to the police,
however, that the defendant ‘‘was pulling [her]’’ when
the unidentified person pulled up to them. When the
defendant approached the unidentified person and his
vehicle, the complainant began to walk away.
   The defendant caught up with the complainant again
at the firehouse across the street from the flower shop.
The complainant testified: ‘‘I’m sitting in the grass
because I fell and [the complainant’s friend was] stand-
ing on one side and he’s standing there in front of me
with the knife, and the firefighter came and asked if
everything was good.’’ The complainant testified that
she fell because ‘‘I’m sick, I have a medical condition
where my body shuts down.’’ The complainant’s friend
testified that she told the defendant to get away from
the complainant, who ‘‘broke down and fell and crawled
up into a ball.’’ The complainant’s friend also testified
that she saw the defendant’s knife while the three of
them were in front of the firehouse, first behind his
back and then close to, but not touching, the complain-
ant’s neck and ‘‘near her on her back.’’ The complainant
likewise testified that the defendant had the knife at
her throat while they were in front of the firehouse.
According to the complainant, the defendant told the
complainant’s friend that the complainant ‘‘better have
my money . . . .’’ He then told the complainant that
he would stop by her house later and subsequently
walked away.
   A firefighter for the city of Waterbury testified that
he was present in the firehouse on the night of the
incident. An unidentified person knocked on the back
door of the firehouse and told the firefighter that ‘‘some-
body was getting beat up in front of the firehouse.’’
From his position inside the firehouse, the firefighter
could see three people, one of whom was a woman
saying, ‘‘I don’t want to go,’’ and trying to get away
from a man who ‘‘was trying to pull her somewhere.’’
The firefighter exited the firehouse and encountered
the complainant, who was crying, and the complainant’s
friend; the defendant already had begun to walk away.
The firefighter testified: ‘‘[T]hey were just sitting down,
and I was asking if everything was okay.’’ They
answered in the affirmative. The complainant testified
that neither she nor her friend said anything to the fire-
fighter.
   After the firefighter left the complainant and the com-
plainant’s friend, the complainant returned to her home.
She later went to the Waterbury police station that night
and gave a written statement about the incident at 8:43
p.m. Subsequently, the defendant was arrested and
charged pursuant to an information dated December 2,
2009, with (1) assault in the third degree in violation
of General Statutes § 53a-61, (2) unlawful restraint in
the first degree in violation of General Statutes § 53a-
95, (3) reckless endangerment in the second degree in
violation of General Statutes § 53a-64, (4) threatening
in the second degree in violation of General Statutes
§ 53a-62, and (5) breach of the peace in the second
degree in violation of General Statutes § 53a-181. The
state subsequently filed a long form substitute informa-
tion on January 21, 2011, in which it charged the defen-
dant in count one with (1) attempt to commit robbery
in the first degree in violation of §§ 53a-49 (a) (2) and
53a-134 (a) (3), and in count two (2) attempt to commit
kidnapping in the first degree in violation of General
Statutes §§ 53a-49 (a) (2) and 53a-92 (a) (2) (B).
   The complainant met with the defendant several days
after the incident, gave him some money as partial pay-
ment for the $294,3 and had sexual intercourse with
him. Even though there was a protective order against
the defendant with respect to the complainant, they
maintained contact with each other, and he wrote her
a letter in October, 2010, while he was incarcerated, to
ask that she change her statement to the police. The
complainant was a reluctant witness, and she was sub-
poenaed to testify at trial.
   The trial commenced on February 16, 2011. On Febru-
ary 17, 2011, after the state rested, the defendant made
an oral motion for a judgment of acquittal. The basis
for the motion was that the evidence was insufficient
for the state to meet its burden of proof with respect
to both counts of the information. The court denied the
motion on the ground that the evidence was sufficient
for the jury to find the essential elements of both
offenses, and it stated with respect to count one: ‘‘There
is evidence that the defendant believed that the [com-
plainant] . . . owed him money, that he . . . got out
of the car at the relevant date and time, and that he
attempted to rob her with a dangerous instrument, a
knife, by threatening her with the knife for the purpose
of getting . . . her to return the [$294] that he believed
that he was entitled to.’’
   The court further stated: ‘‘The . . . only remaining
point that I’ll make about the motion for judgment of
acquittal is [that defense counsel] mentioned the fact
. . . that the property belonged to him . . . and there-
fore . . . with respect to the robbery in the first degree,
that there’s not sufficient evidence of a larceny. That
really relates to . . . your attempt to introduce a
defense into this case that the robbery was committed
and is justified through . . . the use of physical force
in defense of property.
   ‘‘We’re going to talk about that issue at . . . greater
length with respect to the charging conference, but . . .
I’ve indicated to you . . . and counselor, based upon
the case law that’s been brought to my attention, that
I don’t believe that your client is entitled to a jury
instruction on that issue. And having said that, if he’s
not entitled to an instruction, which certainly there’s
evidence that he was attempting to take from her, the
[complainant], money . . . that she had, whether or
not she ultimately had some obligation to give it back
to him, would not mean that . . . he did not commit
a robbery in the first degree by attempting to take it.
That . . . criminal conduct if proven by the state is
criminal, unless and until the jury concludes, if properly
instructed, that the actions were taken in defense of
property. And since . . . I’m of the view that he’s not
entitled to, under the facts and circumstances of this
case, to such an instruction . . . that can’t be the basis
of granting a motion for judgment of acquittal with
respect to count one.’’
   On February 18, 2011, during its deliberations, the
jury sent a note to the court that read in relevant part:
‘‘We . . . request an explanation from the judge
regarding the issue of possession of the money. Our
specific concern regards the issue of recovering what
you perceive as your own property/larceny—robbery.
In our deliberations should we be discussing who the
money rightfully belongs [to].’’ The court replied in rele-
vant part: ‘‘I’m going to give you the following additional
instruction: As I said on page twenty-six of the jury
instructions, under the circumstances of this case, the
defendant had no legal justification or excuse to seek
through the use of force, or the threat of the use of
force, repayment of any money that [the complainant]
may have owed him. I’m going to add the following
additional sentence for you: In other words, the fact
that the defendant perceived that the $294 was rightfully
his does not permit him, lawfully, to use force or the
threat of the use of force, to get the money back.’’4
   On February 22, 2011, the jury returned a verdict of
guilty on count one, attempt to commit robbery in the
first degree, and not guilty on count two, attempt to
commit kidnapping in the first degree. The defendant
subsequently filed, inter alia, a written motion for a
judgment of acquittal on February 28, 2011. In that
motion, he argued that the evidence was insufficient
for the state to have established the intent element of
larceny and therefore the intent element of attempt
to commit robbery in the first degree, because ‘‘[n]o
rational trier of fact could, from the evidence in this
case, find beyond a reasonable doubt that the defendant
intended to steal any money from [the complainant] at
the same time that he used force or threatened to use
force with a dangerous instrument against [the com-
plainant].’’ The court denied the motion on April 15,
2011. It thereupon sentenced the defendant to an eleven
year term of incarceration. This appeal followed.5
                            I
   The defendant claims on appeal that the evidence
was insufficient to establish beyond a reasonable doubt
that he, with the intent to deprive another of property,
wrongfully attempted to take, obtain, or withhold such
property from an owner, pursuant to the larceny statute,
General Statutes § 53a-119, and that the state was
required to prove all of the elements of larceny in order
to prove all of the elements of attempt to commit rob-
bery in the first degree. Because the evidence was insuf-
ficient to establish the defendant’s guilt beyond a
reasonable doubt on the intent element of larceny and
therefore attempt to commit robbery in the first degree,
the defendant argues, in accordance with State v.
Gooden, 89 Conn. App. 307, 312, 873 A.2d 243, cert.
denied, 275 Conn. 918, 919, 883 A.2d 1249 (2005), that
his ‘‘fundamental right, protected by the due process
clauses of the federal and Connecticut constitutions,
to be acquitted unless proven guilty of each element of
the charged offense beyond a reasonable doubt’’ has
been violated. (Internal quotation marks omitted.) We
agree with the defendant that the evidence was insuffi-
cient to establish the intent element of larceny and
therefore the intent element of attempt to commit rob-
bery in the first degree.
  ‘‘A defendant who asserts an insufficiency of the evi-
dence claim bears an arduous burden.’’ (Internal quota-
tion marks omitted.) State v. Rodriguez, 146 Conn. App.
99, 110, 75 A.3d 798, cert. denied, 310 Conn. 948, 80 A.3d
906 (2013). ‘‘In reviewing a sufficiency of the evidence
claim, we apply a two part test. First, we construe the
evidence in the light most favorable to sustaining the
verdict. Second, we determine whether upon the facts
so construed and the inferences reasonably drawn
therefrom the [jury] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt . . . . This court can-
not substitute its own judgment for that of the jury if
there is sufficient evidence to support the jury’s verdict.
. . . On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Stephen J. R., 309 Conn. 586, 593–94,
72 A.3d 379 (2013).
   ‘‘If, however, the evidence is insufficient to meet the
burden of proof of guilt beyond a reasonable doubt,
bearing in mind that the state has the burden of estab-
lishing by such proof every essential element of the
crime charged, the verdict must be set aside.’’ State v.
Jackson, 176 Conn. 257, 262, 407 A.2d 948 (1978). ‘‘As
has been said so often, proof beyond a reasonable doubt
is such proof as precludes every reasonable hypothesis
except that which it tends to support and is consistent
with the defendant’s guilt and inconsistent with any
other rational conclusion. . . . Moreover, inferences
which do not have a basis in facts established by the
evidence cannot be drawn or relied upon to sustain a
verdict.’’ (Citations omitted; internal quotation marks
omitted.) Id., 263–64.
   ‘‘We note that the probative force of the evidence is
not diminished because it consists, in whole or in part,
of circumstantial evidence rather than direct evidence.
. . . It has been repeatedly stated that there is no legal
distinction between direct and circumstantial evidence
so far as probative force is concerned. . . . It is not
one fact, but the cumulative impact of a multitude of
facts which establishes guilt in a case involving substan-
tial circumstantial evidence. . . . [T]he inquiry into
whether the record evidence would support a finding
of guilt beyond a reasonable doubt does not require a
court to ask itself whether it believes that the evidence
. . . established guilt beyond a reasonable doubt. . . .
Instead, the relevant question is whether, after viewing
the evidence in the light most favorable to the prosecu-
tion, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable
doubt.’’ (Citations omitted; internal quotation marks
omitted.) State v. Best, 56 Conn. App. 742, 752, 745 A.2d
223, cert. denied, 253 Conn. 902, 753 A.2d 937 (2000).
                            II
   We begin by discussing the statutes that govern the
attempt to commit robbery in the first degree charge
against the defendant. ‘‘[O]ur review of [an] issue of
statutory interpretation is plenary.’’ DiLieto v. County
Obstetrics & Gynecology Group, P.C., 265 Conn. 79, 89,
828 A.2d 31 (2003). ‘‘When construing a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, we seek to determine, in a reasoned manner,
the meaning of the statutory language as applied to the
facts of [the] case, including the question of whether
the language actually does apply. . . . In seeking to
determine that meaning, General Statutes § 1-2z directs
us first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . .’’ (Footnote omitted; internal quotation marks
omitted.) Picco v. Voluntown, 295 Conn. 141, 147, 989
A.2d 593 (2010). ‘‘[S]tatutes should be construed, where
possible, so as to create a rational, coherent and consis-
tent body of law.’’ Waterbury v. Washington, 260 Conn.
506, 557, 800 A.2d 1102 (2002).
   Furthermore, ‘‘[i]t is a basic tenet of statutory con-
struction that the legislature [does] not intend to enact
meaningless provisions. . . . [I]n construing statutes,
we presume that there is a purpose behind every sen-
tence, clause, or phrase used in an act and that no part
of a statute is superfluous. . . . Because [e]very word
and phrase [of a statute] is presumed to have meaning
. . . [a statute] must be construed, if possible, such
that no clause, sentence or word shall be superfluous,
void or insignificant.’’ (Internal quotation marks omit-
ted.) Lopa v. Brinker International, Inc., 296 Conn.
426, 433, 994 A.2d 1265 (2010).
   We first consider our criminal attempt statute. Sec-
tion 53a-49 (a) (2) provides: ‘‘A person is guilty of an
attempt to commit a crime if, acting with the kind of
mental state required for commission of the crime, he
. . . intentionally does or omits to do anything which,
under the circumstances as he believes them to be, is
an act or omission constituting a substantial step in a
course of conduct planned to culminate in his commis-
sion of the crime.’’ (Emphasis added.)
  We next look at the relevant robbery statutes. Section
53a-134 (a) provides in relevant part: ‘‘A person is guilty
of robbery in the first degree when, in the course of
the commission of the crime of robbery as defined in
section 53a-133 or immediate flight therefrom, he or
another participant in the crime . . . (3) uses or threat-
ens the use of a dangerous instrument . . . .’’ In turn,
General Statutes § 53a-133 provides: ‘‘A person commits
robbery when, in the course of committing a larceny,
he uses or threatens the immediate use of physical force
upon another person for the purpose of: (1) Preventing
or overcoming resistance to the taking of the property
or to the retention thereof immediately after the taking;
or (2) compelling the owner of such property or another
person to deliver up the property or to engage in other
conduct which aids in the commission of the larceny.’’
(Emphasis added.)
   Finally, we consider our larceny statute and the statu-
tory provisions defining its terms. Section 53a-119 pro-
vides in relevant part: ‘‘A person commits larceny when,
with intent to deprive another of property or to appro-
priate the same to himself or a third person, he wrong-
fully takes, obtains or withholds such property from an
owner. . . .’’ (Emphasis added.) General Statutes
§ 53a-118 (a) (5) defines ‘‘an owner’’ as used in § 53a-
119: ‘‘An ‘owner’ means any person who has a right
to possession superior to that of a taker, obtainer or
withholder.’’ Additionally, in cases involving multiple
thieves, which is not this case, § 53a-118 (b) provides:
‘‘A person who has obtained possession of property by
theft or other illegal means shall be deemed to have a
right of possession superior to that of a person who
takes, obtains or withholds it from him by larcenous
means.’’ (Emphasis added.)
   The plain and unambiguous language of these stat-
utes establishes that the elements of attempt to commit
robbery in the first degree can be proved only if all of
the elements of larceny are proved first. The elements
of larceny are spelled out clearly in § 53a-119: ‘‘Connect-
icut courts have interpreted the essential elements of
larceny as (1) the wrongful taking or carrying away of
the personal property of another; (2) the existence of
a felonious intent in the taker to deprive the owner of
[the property] permanently; and (3) the lack of consent
of the owner.’’ (Internal quotation marks omitted.) State
v. Sherman, 127 Conn. App. 377, 391, 13 A.3d 1138
(2011).
   Despite the plain meaning and lack of ambiguity in
the language and organization of the statutes that gov-
ern the present case, the state argues that ‘‘the legisla-
ture has the prerogative to redefine the elements of
larceny in particular contexts and has done so with
respect to proving larceny as a component of robbery.’’
The state more specifically argues that it was not
required to establish beyond a reasonable doubt that
the complainant had a possessory interest superior to
that of the defendant in the $294 beyond a reasonable
doubt in order to prove the attempted robbery charge.
The state takes this position because it repeatedly has
conceded that the defendant and not the complainant
‘‘owned’’ the property that the defendant sought to
retake. The basis for the state’s statutory interpretation
is General Statutes § 53a-21, which provides in relevant
part: ‘‘A person is justified in using reasonable physical
force upon another person when and to the extent that
he reasonably believes such to be necessary to prevent
an attempt by such other person to commit larceny
. . . or when and to the extent he reasonably believes
such to be necessary to regain property which he rea-
sonably believes to have been acquired by larceny
within a reasonable time prior to the use of such force;
but he may use deadly physical force under such cir-
cumstances only in defense of person as proscribed in
section 53a-19.’’
   The state argues that § 53a-21, as part of ‘‘the constel-
lation of robbery statutes and attending case law reveals
that, in such a situation, the legislature intended that the
elements of robbery cover the defendant’s intentional
retaking of his own property that is in the custody
and control of another person, where the defendant
employs the ‘threat of or the immediate use of physical
force.’ ’’ The state elaborates that § 53a-21, as a justifica-
tion defense, ‘‘covers conduct that would be ‘otherwise
criminal,’ ’’ and it ‘‘can be interposed as a defense to
robbery because the statute’s plain terms do not limit
its availability to any particular offense, but rather to
the character of the force employed, or its reasonable-
ness. . . . In addition, both provisions pertain to the
same general conduct: the use of physical force in the
intentional taking of property from another, with the
defense triggered by the subset of that conduct involv-
ing the retaking of property acquired by larceny. As a
result, in the context of the defense of being ‘trigger[ed]’
by the special circumstance of the use of reasonable
physical force to regain property . . . what is ‘other-
wise criminal conduct’ under the robbery statute, yet
justified, is the defendant’s recourse to such reasonable
force based on his reasonable belief that another
acquired his property by larceny, conduct that is not
dependent upon an intent to steal on his part and his
ownership [of] the property. . . . But where the justifi-
cation defense cannot be applied to robbery involving
the reclaiming of property due to either: (1) the use of
unreasonable force . . . or (2) the use of ‘deadly physi-
cal force’ . . . the conduct that is ‘otherwise criminal’
and subject to punishment, because it is unjustified, is
the intentional retaking of one’s own property by force
or violence, irrespective of the lack of intent to steal
and ownership of the property.’’ (Citations omitted.)
  ‘‘In construing the meaning of a statute . . . courts
do not torture words to import ambiguity where the
ordinary meaning leaves no room for it . . . .’’ (Internal
quotation marks omitted.) Gomes v. Massachusetts Bay
Ins. Co., 87 Conn. App. 416, 425, 866 A.2d 704, cert.
denied, 273 Conn. 925, 871 A.2d 1031 (2005). Yet, the
state would have this court twist the language of the
relevant statutes into a posture that eliminates the need
of the state to prove the explicit ‘‘property of another’’
element of larceny, in order to effect the statutory inter-
pretation that it advances. We note that the state repeat-
edly refers to legislative intent in setting forth its
interpretation, but it does not once cite to any legislative
history for support.
   Although the legislature has redefined the elements
of larceny with respect to specific types of larceny; see,
e.g., State v. Foster, 45 Conn. App. 369, 377–78, 696 A.2d
1003 (specific intent to deprive owner of property not
element of larceny by receipt of stolen property under
§ 53a-119 [8]), cert. denied, 243 Conn. 904, 701 A.2d 335
(1997); it has not redefined them with respect to larceny
as a necessary component of attempt to commit robbery
in the first degree.6 We therefore apply what our courts
have recognized as the three essential elements of lar-
ceny in resolving the present appeal: ‘‘(1) the wrongful
taking or carrying away of the personal property of
another; (2) the existence of a felonious intent in the
taker to deprive the owner of [the property] perma-
nently; and (3) the lack of consent of the owner.’’ (Inter-
nal quotation marks omitted.) State v. Sherman, supra,
127 Conn. App. 391.
                            III
                             A
   There is no question about what specific property
the defendant sought to retake from the complainant.
The complainant, her brother, her friend, and Crews
all testified that the November 30, 2009 incident resulted
from the defendant’s efforts to have the complainant
return the $294 that he sent to her for a bail bond
or a lawyer. During trial, defense counsel asked the
complainant, her brother, and Crews if the defendant
had attempted to take any money or objects from the
complainant that were on her person on the night of
the incident, and they all answered in the negative.
There is no evidence in the record that is contrary to
these testimonial assertions.
                             B
   Our larceny statute, § 53a-119, requires a wrongful
taking, obtainment, or withholding of property from an
‘‘owner.’’ We again note that § 53a-118 (a) (5) defines
an ‘‘owner’’ as ‘‘any person who has a right to possession
superior to that of a taker, obtainer or withholder.’’
Although this court has stated that ‘‘[a] showing that
the [complainant] had custody or control over the
appropriated property is sufficient to support a charge
of larceny’’; (internal quotation marks omitted) State v.
Hyde, 104 Conn. App. 574, 579, 935 A.2d 639 (2007),
cert. denied, 285 Conn. 910, 940 A.2d 809 (2008); that
showing applies only to cases where, even if the com-
plainant may have had less than full legal ownership of
the appropriated property, the defendant had no legally
recognizable interest in the property whatsoever.
   In Hyde, the defendant took a toolbox from a shed
on the victim’s rental property and claimed on appeal
that the state had not established the victim’s ownership
of the toolbox to prove that he had committed larceny
because there was evidence that the victim’s husband
had given him permission to use it. This court rejected
the defendant’s position and held that the victim was
the owner of the toolbox where there was evidence
that the victim was ‘‘the tenant in lawful possession of
[the property] and that the shed there contained prop-
erty belonging to her.’’ Id. Similarly, in State v. McColl,
74 Conn. App. 545, 548–49, 813 A.2d 107, cert. denied,
262 Conn. 953, 818 A.2d 782 (2003), the defendant bur-
glarized the elderly victims’ apartment, and this court
noted for purposes of the robbery in the first degree
charges against the defendant that the victims ‘‘both
clearly had a greater right of possession to the [stolen
property] than did the defendant’’ under § 53a-118 (a)
(5). Id., 574 n.23; accord State v. Taylor, 196 Conn. 225,
229–30, 492 A.2d 155 (1985); State v. Ingram, 43 Conn.
App. 801, 822–23, 687 A.2d 1279 (1996), cert. denied,
240 Conn. 908, 689 A.2d 472 (1997). Our Supreme Court
has even held in State v. Morant, 242 Conn. 666, 671–72,
701 A.2d 1 (1997), that a victim who has custody or
control over contraband has a superior possessory right
in it for a charge of larceny than does a defendant who
subsequently takes it under the belief that he owns it
because ‘‘[a] person should not be allowed to vest him-
self with a possessory interest by crime or to invoke
the law in order to disengage himself from the unlaw-
fulness of his conduct.’’ See also State v. Crosswell, 223
Conn. 243, 252–55, 612 A.2d 1174 (1992).
   In this case there is no claim that the defendant was
not the legal owner of the $294 he sent to the complain-
ant,7 and there was evidence presented to the jury that
the defendant was seeking the return of his specific
property. As previously set forth, the court stated:
‘‘There is evidence that the defendant believed that the
[complainant] . . . owed him money, that he . . . got
out of the car at the relevant date and time, and that
he attempted to rob her with a dangerous instrument,
a knife, by threatening her with the knife for the purpose
of getting . . . her to return the [$294] that he believed
that he was entitled to.’’ Also, as previously noted, the
state repeatedly has conceded that the defendant, and
not the complainant, ‘‘owned’’ the property that the
defendant sought to retake.
   This court previously has determined: ‘‘Because lar-
ceny is a specific intent crime, the state must show
that the defendant acted with the subjective desire or
knowledge that his actions constituted stealing. A spe-
cific intent to deprive another of property or to appro-
priate the same to himself . . . is an essential element
of larceny . . . and as such must be proved beyond a
reasonable doubt by the state. . . .
   ‘‘The animus furandi, or intent to steal, is an essential
element of the crime of larceny at common law. . . .
Since the taking must be with felonious intent . . .
taking under a bona fide claim of right, however
unfounded, is not larceny. . . . [A]lthough ignorance
of the law is, as a rule, no excuse, it is an excuse if it
negatives the existence of a specific intent. Therefore,
even if the taker’s claim of right is based upon igno-
rance or mistake of law, it is sufficient to negative a
felonious intent. A fortiori, a mistake of fact, if it is the
basis of a bona fide claim of right, is sufficient. . . .
One who takes property in good faith, under fair color
of claim or title, honestly believing that . . . he has
a right to take it, is not guilty of larceny even though
he is mistaken in such belief, since in such case the
felonious intent is lacking.’’ (Citations omitted; empha-
sis added; internal quotation marks omitted.) State v.
Varszegi, 33 Conn. App. 368, 372–73, 635 A.2d 816
(1993), cert. denied, 228 Conn. 921, 636 A.2d 851 (1994);
accord State v. Papandrea, 120 Conn. App. 224, 229–30,
991 A.2d 617 (2010), aff’d, 302 Conn. 340, 26 A.3d 75
(2011). ‘‘[T]he defendant’s claim of an innocent intent,
if accepted by the jury, would negate an essential ele-
ment of the crime and mandate a verdict of not guilty.
This defense is intrinsically factual, however, and not
of the type which we have held to require a distinct
instruction as part of the trial court’s charge.’’ (Internal
quotation marks omitted.) State v. Woolfolk, 8 Conn.
App. 667, 672, 517 A.2d 252 (1986), cert. denied, 202
Conn. 802, 519 A.2d 1207 (1987).8
   This principle is deeply entrenched in our law of
larceny. Our Supreme Court enunciated in State v.
Main, 75 Conn. 55, 59, 52 A. 257 (1902): ‘‘[T]o constitute
the crime there must be not only a wrongful taking, but
a wrongful taking with the intent of thus depriving the
real owner of his property by appropriating it to the
use of the taker; that although the property of another
is wrongfully taken, yet if taken through mistake, theft
is not committed; there must be a taking with a criminal
intent and, as bearing upon the facts and claims in the
case, a felonious taking requires a knowledge in the
taker that the thing taken is the property of another,
and an intention to deprive the owner thereof by appro-
priating it to his own use . . . .’’
  Because a claim of right defense may negate the
intent element of a larceny charge, the state bears the
burden of disproving it under General Statutes § 53a-
12 (a). Section 53a-12 (a) provides: ‘‘When a defense
other than an affirmative defense, is raised at a trial, the
state shall have the burden of disproving such defense
beyond a reasonable doubt.’’ In contrast, § 53a-12 (b)
provides: ‘‘When a defense declared to be an affirmative
defense is raised at a trial, the defendant shall have the
burden of establishing such defense by a preponderance
of the evidence.’’ A claim of right defense is not an
affirmative defense because ‘‘an affirmative defense
does not serve to negate an element of the crime which
the state must prove in order to convict, but constitutes
a separate issue or circumstance on which the defen-
dant is required to carry the burden of persuasion.’’
State v. Woolfolk, supra, 8 Conn. App. 671.
   Our state’s burden allocation for a claim of right
defense to a larceny charge accords with the
approaches taken by many other jurisdictions. ‘‘In lar-
ceny prosecutions the law casts no burden of proof
upon the defendant. Under the rule applicable to crimi-
nal cases generally in most states, one accused of lar-
ceny does not bear the burden of establishing an alibi
although he or she offers evidence upon that question,
but the evidence to support it should be considered in
connection with the other evidence in the case and the
accused acquitted if there is a reasonable doubt of
guilt.’’ (Footnotes omitted.) 50 Am. Jur. 2d 130–31, Lar-
ceny § 121 (2006). Consistent with this principle, a past
iteration of New York’s larceny statute that character-
ized a claim of right defense as an affirmative defense
was deemed unconstitutional because the characteriza-
tion ‘‘impermissibly shifted the burden onto the defen-
dant to disprove the element of intent.’’ People v. Green,
5 N.Y.3d 538, 542, 841 N.E.2d 289, 807 N.Y.S.2d 321
(2005).9
                            C
   The evidence before the jury was clear about how
the $294 came into the complainant’s possession, and
the complainant testified repeatedly that the money
belonged to the defendant. We also note again that
the state concedes that ‘‘the record reflects inadequate
proof of . . . the [defendant’s] intent to steal and the
wrongful taking of property that the [complainant]
either owns or to which the [complainant] has a supe-
rior right.’’ For purposes of resolving the present appeal,
we accept the state’s concession, even though we could
determine that we are not bound by it. See State v.
Putnoki, 200 Conn. 208, 219 n.6, 510 A.2d 1329 (1986).
Even absent the state’s concession, the trial record con-
firms that the state failed to prove all of the elements
of larceny.10
   The arrangement between the defendant and the
complainant regarding the $294 was akin to a bailment,
that is, ‘‘[a] relationship . . . [that] arises when the
owner, while retaining general title, delivers personal
property to another for some particular purpose upon
an express or implied contract to redeliver the goods
when the purpose has been fulfilled, or to otherwise
deal with the goods according to the bailor’s directions.
. . . In a bailment, the owner or bailor has a general
property [interest] in the goods bailed . . . . The
bailee, on the other hand, has mere possession of items
left in its care pursuant to the bailment.’’ (Citations
omitted; internal quotation marks omitted.) B. A. Bal-
lou & Co. v. Citytrust, 218 Conn. 749, 753, 591 A.2d
126 (1991).
   Given this framework, the complainant’s ‘‘mere pos-
session’’ of the $294 could not have been superior to
the defendant’s ‘‘general property interest’’ in it for pur-
poses of applying § 53a-118 (a) (5). The defendant also
could not be characterized as a ‘‘taker, obtainer or with-
holder’’ of another’s property under § 53a-118 (a) (5)
instead of as the ‘‘owner’’ when he retained a ‘‘general
property interest’’ in the $294 at all times relevant to
the present case. The present case, thus, is factually
and legally distinguishable from State v. Marsala, 59
Conn. App. 135, 140, 755 A.2d 965, cert. denied, 254
Conn. 948, 762 A.2d 905 (2000), in which this court held
that the bailor defendant committed larceny when he
took his vehicle from the bailee repair shop’s premises
after a dispute over repair costs because the bailee’s
‘‘continued right of possession . . . became superior
to that of the defendant’’ when the bailee registered a
statutory lien on the vehicle. Here, there is no authority
that recognizes the complainant’s right of possession
to the specific bills totaling the $294 as superior to the
defendant’s right deriving from his ownership of those
bills under the present circumstances, nor is there evi-
dence of any conduct by the complainant after her
receipt of the specific bills that would establish her
superior right of possession to them.
   Our conclusion does not change if we apply the defini-
tion of an ‘‘owner’’ under § 53a-118 (b) instead of the
one under § 53a-118 (a) (5). Section 53a-118 (b), which
applies in the context of two or more sequential thefts,
modifies the definition of an ‘‘owner’’ in order to encom-
pass those who acquire property by illegal means: ‘‘A
person who has obtained possession of property by
theft or other illegal means shall be deemed to have a
right of possession superior to that of a person who
takes, obtains or withholds it from him by larcenous
means.’’ (Emphasis added.) Therefore, if the defendant
had stolen the $294, which was not alleged or proved
in this case, he still would have had a right of possession
of such $294 superior to that of the complainant, if she
had been found to have withheld that money from him
by larcenous means.
   During the trial, the defendant requested a jury
instruction for a justification defense under § 53a-21,
which provides in relevant part: ‘‘A person is justified
in using reasonable physical force upon another person
when and to the extent that he reasonably believes such
to be necessary to prevent an attempt by such other
person to commit larceny . . . or when and to the
extent he reasonably believes such to be necessary to
regain property which he reasonably believes to have
been acquired by larceny within a reasonable time prior
to the use of such force; but he may use deadly physical
force under such circumstances only in defense of per-
son as proscribed in section 53a-19.’’
   The defendant argued in support of the request, inter
alia, that the ‘‘particular point . . . where the larceny
occurs was, she refused to give back money that she’s
not entitled to, it’s not her property, it becomes unlawful
when she refuses at that particular point.’’ The court
denied the request, and neither the court nor the parties
during the remainder of the trial again addressed the
issue of whether the complainant had committed a lar-
ceny. The defendant expressly argues on appeal that
he ‘‘is not claiming . . . that he has a ‘legally recog-
nized defense’ of justification that entitled him to take
back his property by force. He is also not claiming that
he was acting to prevent a larceny.’’ Nevertheless, even
if we assume arguendo that the complainant’s refusal
to return the $294 to the defendant qualifies as ‘‘theft’’
or a retention ‘‘by . . . illegal means’’ under § 53a-118
(b), the statute would be unavailable as a basis for
vesting the complainant with a right of possession supe-
rior to that of the defendant.
   The court was mistaken in emphasizing the defen-
dant’s use of force over his claim of ownership when
it defined the elements of larceny, both in its rationale
for denying the defendant’s oral motion for a judgment
of acquittal and in its jury instructions. As previously
noted, the court stated in relevant part with respect to
the defendant’s oral motion for a judgment of acquittal:
‘‘[C]ertainly, there’s evidence that he was attempting to
take from her, the alleged victim, money that . . . she
had, whether or not she ultimately had some obligation
to give it back to him, would not mean that . . . he
did not commit a robbery in the first degree by
attempting to take it.’’ (Emphasis added.) The court
further provided with respect to its jury instructions:
‘‘A person commits larceny when, with intent to deprive
another of property, he wrongfully takes, obtains or
withholds such property from an owner. . . . ‘Wrong-
fully’ means that the defendant had no legal justification
or excuse for taking the property. Under the circum-
stances of this case, the defendant had no legal justifica-
tion or excuse to seek, through the use of force or the
threat of the use of force, repayment of any money that
[the complainant] may have owed him.’’
   Characterizing the defendant’s use of force in this
case as ‘‘justified’’ could be considered tantamount to
sanctioning an unregulated practice of violent self-help
as a means of recovering one’s own property. An appli-
cation of the definition of an ‘‘owner’’ under § 53a-118
(a) (5) and (b), however, that disregards a defendant’s
bona fide claim of ownership, especially where the com-
plainant and the state agree that the defendant is the
rightful owner of the property, errs in the opposite
direction. Under this incorrect interpretative methodol-
ogy, the complainant can be found to be the ‘‘owner’’
of the $294 that indisputably belonged to the defendant
at the time of the incident, and her right of possession
over it can be found to be superior to the defendant’s
right simply because she decided to withhold it from
him and to maintain control over it.
  ‘‘A conclusion here that a claim of right, for policy
reasons, should no longer be recognized as a defense
to robbery—even where the defendant can establish
that he [was attempting to take] back specific property
to which he has lawful title or a bona fide claim of
ownership—would mean such a defendant could be
convicted of robbery based on [another’s] theft of his
own property, a proposition that would stand in patent
conflict with both the commonsense notion that some-
one cannot steal his own property, and the corollary
rule that theft, the taking of the personal property of
another . . . is a lesser included offense at the core of
every robbery.’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) People v. Tufunga,
21 Cal. 4th 935, 948, 987 P.2d 168, 90 Cal. Rptr. 2d 143
(1999). In accordance with both common sense and our
plain and unambiguous statutory criteria for the offense
of larceny (and therefore also an attempt to commit
robbery in the first degree), we conclude that the evi-
dence presented to the jury was insufficient to establish
that the complainant or any person other than the defen-
dant was the ‘‘owner’’ of the $294 pursuant to §§ 53a-
118 (a) (5) or 53a-118 (b).
                           IV
   As previously noted, there is a lack of evidentiary
support for the conclusion that the defendant intended
to take any currency or property worth $294; see part
III A of this opinion. The law of larceny distinguishes
between (1) a claim of right in specific property that
a defendant seeks to satisfy by retaking that specific
property, and (2) a claim of right that arises from a
debt that a defendant seeks to satisfy by taking any
currency or property as payment for that debt. ‘‘A claim
of right defense . . . must encompass (1) some form
of pre-existing ownership or possession of (2) specific
property.’’ (Emphasis in original.) State v. Stenger, 122
Haw. 271, 285, 226 P.3d 441 (2010). ‘‘[S]elf-help by a
person who claims that the victim of his or her taking
owes that person money, and who intends to hold the
debtor’s property until the debt is paid, does not qualify
as a claim made in good faith. This is different from
the case of one who in good faith claims an ownership
right in the subject matter of the taking, as opposed to
its value.’’ (Footnote omitted.) 50 Am. Jur. 2d, supra,
§ 42, p. 52.
  Usually ‘‘[t]he distinction between specific personal
property and money in general is important. A debtor
can owe another $150, but the $150 in the debtor’s
pocket is not the specific property of the creditor. One
has the intention to steal when he takes money from
another’s possession against the possessor’s consent
even though he also intends to apply the stolen money
to a debt. The efficacy of self-help by force to enforce
a bona fide claim for money does not negate the intent
to commit robbery. Can one break into a bank and
take money so long as he does not take more than the
balance in his savings or checking account? . . . A
debt is a relationship and in respect to money seldom
finds itself embedded in specific coins and currency of
the realm. Consequently, taking money from a debtor
by force to pay a debt is robbery. The creditor has no
such right of appropriation and allocation.’’ Edwards
v. State, 49 Wis. 2d 105, 113–14, 181 N.W.2d 383 (1970).
   Stated another way, usually ‘‘a person cannot have
a true claim to bills or other currency, because they
are fungible . . . . Generally, the law considers a
defendant who believes that he is owed a sum of money,
and then takes cash in that amount by force, to have
committed robbery. On the other hand, a good faith
belief that a chattel belongs to the taker would, if cred-
ited by the jury, negate the larcenous intent element of
robbery . . . .
   ‘‘The difference lies in whether defendant may have
a good faith belief that the particular property belonged
to him. When a defendant takes a hundred dollars from
a debtor by force, without any evidence to suggest that
defendant cares about the particular bills making up
that hundred dollars, defendant cannot be said to have
a good faith belief that the bills are his own. On the
other hand, when a defendant takes a painting, or a
car, or a television set, he may have an honest belief
that it is his own property he is retrieving.
   ‘‘Currency might be, in essence, chattel if its intrinsic
qualities, as opposed to its monetary value, are signifi-
cant to the defendant, for example if defendant takes
what he mistakenly believes to be a Roman coin from
his collection or what he incorrectly thinks is a bill he
marked with a handwritten poem. One can also con-
ceive of a situation in which cash acquires a chattel-
like status, through the circumstances of the taking. A
person who sees a burglar emerge from her home car-
rying what she believes to be bundles of cash she had
left under her bed has a claim of right defense if she
takes the cash back by force and it turns out that it
was not hers.’’ (Citations omitted.) People v. Pagan, 19
N.Y.3d 91, 97–98, 968 N.E.2d 960, 945 N.Y.S.2d 606
(2012).
  The defendant in People v. Pagan, supra, 19 N.Y.3d
94–95, was charged with, inter alia, attempted robbery
in the second degree after (1) she gave a $20 bill and
a $1 bill to a taxicab driver to pay for a $4 fare; (2) he
returned her $1 bill and gave her $16 in change; (3) she
insisted that he owed her $17 instead; (4) he returned
her $20 bill upon her insistence; (5) she retained both
the $20 bill and the $16 in change after he refused her
payment of $4 from the $16 in change; (6) he asked her
to return just the $16 in change; and (7) she assaulted
him and threatened to use a knife on him after he picked
up the $16 that she had set down near him. The court
affirmed her conviction and noted in relevant part:
‘‘[T]here was no evidence that the particular bills mak-
ing up the $16 had any significance for defendant, or
that she could identify them as hers. Those bills were
change that the cabdriver produced after defendant
gave him $20.’’ Id., 98. The court concluded: ‘‘[T]he jury
could have rationally concluded that defendant had no
good faith belief that the bills she tried to take were
hers, but was instead trying to take money she knew
was another’s.’’ Id., 98–99.
   In contrast, there is no evidence in the present case
that the defendant sought to retake anything other than
the specific $294 that he had sent to the complainant
in order to obtain a bail bond or a lawyer. Several of
the witnesses, including the complainant, answered in
the negative when asked if the defendant tried to take
any other money or property from the complainant’s
person. This testimony is consistent with the testimony
describing the scope of the defendant’s assaultive con-
duct—he dragged her, grabbed her, and placed his knife
on or near her body, but he did not search for or remove
property on her person, nor did he forcibly take her to
a place where she could obtain money other than the
$294 he had sent to her or property worth $294. The
evidence instead indicates that the defendant intended
to take the complainant to her home so that he could
retake the $294. Furthermore, the defendant referred
to the money as money that he owned, i.e., ‘‘my money,’’
not as money that he was owed, i.e., a debt.
   As previously noted, ‘‘[e]ach essential element of the
crime charged must be established by proof beyond a
reasonable doubt, and although it is within the province
of the jury to draw reasonable, logical inferences from
the facts proven, they may not resort to speculation
and conjecture.’’ (Internal quotation marks omitted.)
State v. Smith, 185 Conn. 63, 71, 441 A.2d 84 (1981).
Yet, there was no basis other than speculation or conjec-
ture for the jury to conclude that the state had estab-
lished beyond a reasonable doubt the defendant’s intent
to take the complainant’s property, as opposed to his
property, given that the cumulative force of the evi-
dence pertaining to intent focused on the specific $294
that the defendant had sent to the complainant. A fact
finder may be able to draw a reasonable, logical infer-
ence from evidence, not from a lack thereof.
   The issue of whether the defendant would have been
satisfied if the complainant had given him any combina-
tion of bills totaling $294 or one or more items of prop-
erty worth that amount on the night of the incident is
not addressed by the evidence. It is therefore outside
the scope of the evidence and the claim presently before
us. The state, not the defendant, bore the burden of
presenting evidence to establish that the defendant’s
conduct amounted to a ‘‘robber[y] perpetrated to sat-
isfy, settle or otherwise collect on a debt, liquidated or
unliquidated,’’ and not a ‘‘forcible [taking] intended to
recover specific personal property in which the defen-
dant in good faith believes he has a bona fide claim of
ownership or title . . . .’’ People v. Tufunga, supra, 21
Cal. 4th 956. Its failure to do so renders the evidence
insufficient to establish the intent element of larceny
and therefore attempt to commit robbery in the first
degree.
                             V
  A pair of cases from other jurisdictions illustrates
and discusses the required larceny predicate to proof
of robbery.11 In People v. Tufunga, supra, 21 Cal. 4th
939–42, the defendant was charged with and found
guilty of, inter alia, residential robbery after a domestic
dispute during which he used force to take $200 from
the victim, his former wife. The defendant and the vic-
tim gave conflicting testimony regarding the factual
basis of the charge. Id. The victim testified that her
mother had given her the money, which she placed on
her coffee table and which the defendant took after
he assaulted her. Id., 940. In contrast, the defendant
testified that he had given the money to the victim in
order to help her pay a bill. Id., 941. He placed the
money on the coffee table during his visit to the victim’s
house, but during their dispute, the victim picked up
the money and put it in her bra. Id., 942. The defendant
believed that the victim intended to give the money to
her mother rather than use it to pay her bill, and he
demanded that she return it to him. Id. When she refused
to do so, he reached into her bra, took the money, and
walked out the front door of the victim’s house. Id.
   ‘‘At trial, the defense requested instruction on a claim-
of-right defense to the charge of robbery. The trial court
concluded the facts would not support the defense and
refused to instruct on it. On appeal, defendant urged
that even if he had used force to take back his $200,
that fact is immaterial to the existence of his bona fide
belief in his right to take back the money he condition-
ally gave to [the victim], once he concluded in good
faith that she was not going to use it to pay bills and
would instead turn it over to her mother. The People
responded that defendant furnished no substantial evi-
dence of a bona fide belief in his right to reclaim the
money. Although the source of the money present in the
apartment during the incident was therefore disputed at
trial . . . it was not disputed that the same $200 in
currency was at the heart of the controversy. In other
words, if defendant’s version of the incident was
believed, there was no further evidence or claim by the
People that [the victim] had commingled the specific
currency he gave her with her own funds before he
grabbed it back and fled from her apartment.’’ Id.,
942–43.
   The court in Tufunga held that the evidence was
sufficient to warrant a claim-of-right defense instruction
and noted: ‘‘[I]f defendant’s version of the events was
believed, even his self-admitted use of force did not
preclude his raising a claim-of-right defense to the rob-
bery charge, given his further testimony that he brought
$200 into the victim’s home and took back the same
currency upon fleeing.’’ Id., 944–45. After a thorough
examination of the legislative history underlying Cali-
fornia’s larceny and robbery statutes, the court also
determined that ‘‘a claim-of-right defense can negate
the animus furandi element of robbery where the
defendant is seeking to regain specific property in
which he in good faith believes he has a bona fide claim
of ownership or title.’’ (Emphasis in original.) Id., 950.
It deemed the defense to be unavailable to defendants
who commit robberies simply to collect on debts, how-
ever, because a forcible taking of any property in which
a defendant has no recognized interest, so long as it
satisfies a claimed debt, is a larcenous exercise in vio-
lent self-help, not a reclamation of that defendant’s own
property. Id., 950–56.
   In People v. Falkner, 61 Ill. App. 3d 84, 85, 377 N.E.2d
824 (1978), the defendant was charged with felony mur-
der after he shot a fellow bar patron during an armed
robbery. The incident characterized as the armed rob-
bery was a dispute between the defendant and a bar-
tender where the defendant threatened the bartender
with a gun because he believed that the bartender had
not provided him with the correct change for the $50
bill that he used to pay for his drinks. Id., 87–88. The
bartender gave more money to the defendant in
response to the defendant’s threat, and as the defendant
tried to leave the bar, he encountered the victim and
other bar patrons, resulting in the struggle in which
the defendant shot the victim. Id., 88. The defendant
claimed on appeal that ‘‘his taking of money from [the
bartender] at gunpoint was not done with the intent to
rob him but rather was a reckless attempt to stop [the
bartender] from interfering with defendant’s own prop-
erty by shortchanging him. He assert[ed] the requisite
intent element of armed robbery was not present and,
therefore, neither was the underlying forcible felony
element of the felony murder charge.’’ Id., 87.
  The court in Falkner agreed with the defendant: ‘‘In
the instant case defendant was in a place where he was
known and carrying a substantial sum of his own money
when the alleged armed robbery occurred. While the
evidence was conflicting as to whether defendant gave
the bartender a $50 or a $20 bill in payment for the
drinks, a conclusion by the fact-finder that it was only
a twenty would not establish defendant intended to rob
the bartender. It would be equally probable to conclude
defendant was confused or mistaken as to the denomi-
nation of the bill and intended only to recover his cor-
rect change as he and other witnesses testified. A factual
determination of the denomination of the bill, alone,
cannot in these circumstances establish defendant’s
intent. All the witnesses testified that defendant initially
asked for his own money. Those persons who heard
him ask for money a second time differed as to whether
he then demanded ‘all the money’ or ‘all my money.’
Even if defendant in fact requested ‘all the money’ on
the second occasion this could have referred to all the
money that was rightfully his if he thought he still had
not received proper change. There was evidence that
on a prior occasion in the same place defendant claimed
to have given a $50 bill to a person collecting cover
charge when he had in reality only given a twenty. While
such evidence might suggest that defendant practiced
a scheme to defraud persons changing bills for him, it
also might be said that such evidence showed that on
another occasion when defendant realized he had made
an error he peacefully accepted it and left. The evidence
here leaves us with a grave doubt as to defendant’s
intent to commit armed robbery and, therefore, we must
find that the necessary armed robbery element of the
felony murder charge was not proved beyond a reason-
able doubt.’’ Id., 90.
   There is an element of immediacy in Tufunga and
Falkner that is absent from the present case, insofar
that an undefined amount of time passed between when
the defendant sent the $294 to the complainant and
when he sought to retake it from her. The present case
is also distinguishable from Tufunga and Falkner, how-
ever, because the evidence does not present any factual
disputes regarding the defendant’s ownership interest
in the property that he sought to retake, whereas the
evidence in Tufunga and Falkner presented many such
disputes, none of which precluded either court from
holding that the defendant’s claim of right in the stolen
property negated the intent element of larceny and
therefore robbery.
  The evidence in this case, as acknowledged by the
state, is insufficient to establish the defendant’s intent
to commit larceny, and therefore, we conclude that
the necessary intent element of the attempt to commit
robbery in the first degree charge was not proved
beyond a reasonable doubt.
                            VI
   The ‘‘defendant’s actions in seeking to recover from
the victim, albeit with force, what he believed in good
faith was his specific property, no matter how reprehen-
sible and otherwise unlawful those actions may have
been, did not constitute a felonious taking necessary for
conviction of robbery.’’ (Emphasis in original.) People v.
Tufunga, supra, 21 Cal. 4th 956. They nonetheless may
have been the basis for other charges. ‘‘In many if not
most such cases . . . the defendant likely will have
committed various separately chargeable assaultive
crimes through utilization of the force or fear necessary
to support the charge of robbery.’’ Id., 949.
   As defense counsel contended during oral argument
before this court: ‘‘[T]he substitute information—they
picked the wrong crimes. There was no robbery here
because the robbery statute requires a larceny and the
elements fell short on that. Initially, [the defendant]
was charged . . . with assault and unlawful restraint.
We’re not condoning violence. We’re not asking this
court to condone violence. We’re not asking this court
to condone vigilantism or taking your issues into the
street, if you will. What we are saying is that the ele-
ments were not met. . . . We’re not saying he didn’t
commit a crime. . . . We’re not saying that it’s okay
to be violent. We’re just saying that the state didn’t
prove the crime that they charged.’’ The defendant was
arrested and charged initially pursuant to an informa-
tion dated December 2, 2009, with (1) assault in the third
degree in violation of § 53a-61, (2) unlawful restraint in
the first degree in violation of § 53a-95, (3) reckless
endangerment in the second degree in violation of § 53a-
64, (4) threatening in the second degree in violation of
§ 53a-62, and (5) breach of the peace in the second
degree in violation of § 53a-181. None of these charges
referenced larceny or robbery.
   Our sufficiency of the evidence analysis is limited to
the crime with which the defendant was charged and
convicted, attempt to commit robbery in the first degree
in violation of §§ 53a-49 and 53a-134. For the foregoing
reasons, we agree with the defendant that the evidence
was insufficient to establish beyond a reasonable doubt
that he intended to take the property of another, and
this is an essential element of larceny and therefore
attempt to commit robbery in the first degree.
  The judgment is reversed and the case is remanded
with direction to render judgment of acquittal on the
charge of attempt to commit robbery in the first degree
in violation of §§ 53a-49 (a) (2) and 53a-134 (a) (3).
      In this opinion LAVINE, J., concurred.
  1
     The complainant testified that the defendant spoke to her brother and
her friend before he spoke to her.
   2
     The complainant testified that she had an unspecified amount of money
on her person, none of which belonged to the defendant, during the incident.
   3
     Defense counsel stated during oral argument that the complainant may
have repaid the defendant with some of the $294 he sent to her.
   4
     The defendant does not challenge the propriety of the court’s jury instruc-
tions in either of his two claims on appeal. Therefore, we address the court’s
jury instructions only to the extent that they are relevant to the defendant’s
insufficient evidence claim.
   5
     We sua sponte ordered the parties to submit supplemental briefs on the
following question: ‘‘Did the trial court properly deny the defendant’s motion
for judgment of acquittal on the basis of State v. Woolfolk, 8 Conn. App.
667, 517 A.2d 252 (1986), cert. denied, 202 Conn. 802, 519 A.2d 1207 (1987),
and the defense of justification, rather than on the basis of [General Statutes
§] 53a-118 (a) (5) and (b) concerning ownership and the superior right
of possession?’’
   6
     As discussed in part III C of this opinion, the state has argued that in
this case proof of all of the elements of larceny is not necessary because
of the violent acts of the defendant against the complainant, but given the
absence of any legislative action providing for such an exception, as well
as the lack of ambiguity in the language and organization of the relevant
statutes, we do not believe that the state’s argument is viable.
   7
     The legality of the defendant’s ownership of the $294 was not at issue
during the trial, and it is not at issue in the present appeal.
   8
     In State v. Woolfolk, supra, 8 Conn. App. 668, the defendant was charged
with and convicted of, inter alia, robbery in the first degree after he pointed
a gun at and took money from the victims. The defendant claimed on appeal
that the trial court erred in denying his request to charge the jury on a
justification defense under § 53a-21. Id., 669. The defense essentially pro-
vided that the defendant was justified in using reasonable physical force to
take the money from the victims because they had taken money from him
the previous night by cheating during a dice game. Id., 669–70. Even though
in this case the court and the parties addressed and relied upon Woolfolk
many times during and after trial, we believe that Woolfolk is factually
and legally distinguishable from the present case in its present procedural
posture. This is because (1) the defendant in Woolfolk ‘‘snatched whatever
money [one of the victims] had in his hand’’; (internal quotation marks
omitted) id., 672C; whereas the evidence in the present case indicates that
the defendant sought to retake the specific $294 that he had sent to the
complainant, and (2) the defendant in Woolfolk claimed on appeal that the
trial court erred by denying his request to charge on a statutory justification
defense, whereas the defendant in the present case claims that the trial
court erred with respect to denying his motions for a judgment of acquittal
on the ground of insufficient evidence.
   9
     ‘‘On the other hand, pursuant to a statute governing claim of right, to
inject the issue of a claim-of-right defense, a defendant has the burden of
adducing evidence that would demonstrate that she had an honest belief
that she had a right to take the property that was allegedly stolen.’’ 50 Am.
Jur. 2d, supra, § 121, p. 131; see, e.g., State v. January, 176 S.W.3d 187, 197
(Mo. App. 2005).
   10
      We emphasize that the focus of the defendant’s claim on appeal is that
he lacked the requisite intent for larceny because he believed in good faith
that he owned the specific bills constituting the $294 being held by the
complainant. Our analysis of the ‘‘wrongful taking’’ and ‘‘ownership of
another’’ elements of larceny accordingly are shaped by the defendant’s
focus on his claimed lack of wrongful intent. We nonetheless note that the
state’s concession and the absence of evidence regarding the complainant’s
ownership interest or superior possessory interest in the $294 indicate that
the state failed to meet its burden not only with respect to the ‘‘intent’’
element of larceny but also with respect to the separate and distinct ‘‘owner-
ship of another’’ element of larceny.
   11
      ‘‘In the absence of state decisional guidance, we look to the reasoning
of other jurisdictions that have confronted analogous circumstances.’’ Con-
necticut Carpenters Benefit Funds v. Burkhard Hotel Partners II, LLC, 83
Conn. App. 352, 357, 849 A.2d 922 (2004).